Dismissed and Opinion Filed May 10, 2021




                                       In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-15-00057-CV

                       TRACY ARMSTRONG, Appellant
                                  V.
                          BEAULY LLC, Appellee

                On Appeal from the County Court at Law No. 5
                            Dallas County, Texas
                    Trial Court Cause No. CC-14-04709-E

                        MEMORANDUM OPINION
                Before Justices Osborne, Pedersen, III, and Nowell
                           Opinion by Justice Osborne
      We reinstate this appeal. This case was abated on March 16, 2015 due to

bankruptcy. See TEX. R. APP. P. 8.2. The Court conducted an independent review of

the federal Public Access to Court Electronic Records (PACER) system which

shows the bankruptcy case associated with this appeal was dismissed on June 30,

2015, effectively dissolving the automatic stay.

      We notified the parties by letter, requesting they inform the Court of the status

of the bankruptcy and of this appeal. We cautioned that the failure to respond would

result in the appeal being dismissed for want of prosecution. See id. 42.3(b),(c). To

date, neither party has responded.
      Because we gave the parties an opportunity to show why we should not

dismiss the appeal for want of prosecution and no one responded, we dismiss this

appeal. See id. 42.3(b),(c).




                                        /Leslie Osborne//
                                        LESLIE OSBORNE
                                        JUSTICE

150057f.p05




                                      –2–
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

TRACY ARMSTRONG, Appellant                   On Appeal from the County Court at
                                             Law No. 5, Dallas County, Texas
No. 05-15-00057-CV          V.               Trial Court Cause No. CC-14-04709-
                                             E.
BEAULY LLC, Appellee                         Opinion delivered by Justice
                                             Osborne. Justices Pedersen, III and
                                             Nowell participating.

    In accordance with this Court’s opinion of this date, the appeal is
DISMISSED.


Judgment entered this 10th day of May, 2021.




                                       –3–